Citation Nr: 1337195	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-47 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for traumatic brain injury (TBI), currently rated 10 percent disabling.

2.  Entitlement to a higher initial evaluation for bilateral hearing loss, currently rated 10 percent disabling.  

3.  Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to July 29, 2010, 50 percent disabling from July 29, 2010 to August 16, 2012, and 70 percent disabling since August 17, 2012.

4.  Entitlement to a higher initial evaluation for post traumatic headaches, currently rated 50 percent disabling.  

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  

6.  Entitlement to a TDIU due to service-connected headaches.

ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from August 2006 to December 2006 and from January 2008 to December 2008, including combat service in Afghanistan from March to November 2008, and his decorations include the Combat Action Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that a claim for a TDIU has been raised by the Veteran during the course of the current appeal.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating is properly considered as part of the claim for an increased initial rating for headaches.  As such, the claim for a TDIU rating, as due to the Veteran's service-connected disabilities, may be considered by the Board in tandem with his claim for a higher initial rating.  Id.

The issues of entitlement to an increased initial evaluation for hearing loss and TDIU due to headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's TBI, other than symptoms due to his psychiatric disability and headaches, has been manifested by no more than a complaint of mild impairment of memory, attention, concentration, or executive functions; as well as by three or more subjective symptoms that mildly interfere with work; and one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both, but do not preclude them; consistent with Level 1 facet score. 

2.  Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, the service-connected headaches are manifested by very frequent prostrating and prolonged attacks, which are productive of severe economic inadaptability.

3.  For the period prior to July 29, 2010, the preponderance of the evidence shows that the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

4.  For the period from July 29, 2010 to December 14, 2011, the preponderance of the evidence shows that the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas.

5.  For the period since December 15, 2011, the preponderance of the evidence shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, and has not been manifested by total occupational and social impairment.

6.  The aggregate impact of the Veteran's service-connected disabilities precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, Diagnostic Code (DC) 8045 (2013). 

2.  Effective December 19, 2008, the criteria for an evaluation of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.124a, DC 8100 (2013).

3.  For the period prior to July 29, 2010, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2013).

4.  For the period from July 29, 2010 to December 14, 2011, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2013).

5.  Since December 15, 2011, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.130, DC 9411 (2013).

6.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, with regard to the TBI and headaches issues, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

With regard to the PTSD issue, the notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2010.  To the extent the appellant did not receive notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's VA and private treatment records (including records from the Social Security Administration) have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted a clinical evaluation, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation of the claimed disabilities is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Thus, the Board finds that the examination reports are adequate.  Further, the Veteran has not alleged, nor does the record show, that his service-connected TBI, PTSD, or headaches have worsened in severity since the most recent examination in September 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  In addition, where, as here the Veteran is challenging the evaluation of a disability following the grant of service connection, consideration of the appropriateness of "staged rating" is required.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


Factual Background

The Veteran had a VA examination in January 2009.  He reported that he lived with his wife of two plus years and their 14 month old son.  He described a good but conflicted relationship with her as he changed after his deployment in Afghanistan.  He stated that he had a buddy who is a veteran, but that he avoided all contact with other soldiers from his unit and from old friends.  He reported that he lost interest in working out, bowling, and 4-wheeling, and that he only spent time with his wife and son.  He denied a history of suicide attempts or violence/assaultiveness.  

Upon physical examination, the Veteran was clean, neatly groomed, and casually dressed.  His speech was unremarkable and his attitude toward the examiner was cooperative.  Affect was constricted.  Mood was anxious and depressed.  Attention was intact.  The Veteran was not able to do serial 7's or spell a word forward and backward.  Orientation was intact to person, time, and place.  Thought process was unremarkable and there were no delusions or hallucinations.  The Veteran understood outcome of behavior.  He had no inappropriate behavior or obsessive/ritualistic behavior.  He denied panic attacks and homicidal thoughts.  He reported suicidal ideation when he first came home in regards to survivor guilt, and denied any current ideation/intent/plan.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  Remote, recent, and immediate memory were mildly impaired.  He reported difficulty with memory across all domains.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 65.  The examiner stated that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school, and that there was reduced reliability and productivity due to PTSD symptoms.  

Upon neurologic examination, there was normal coordination, orientation, memory and speech.  Romberg's sign was negative.  There was no left or right side motor loss or evidence of sensory loss, Babinski sign was negative, and cranial nerve function was normal.  

A March 2009 Vet Center treatment summary indicates that the Veteran was irritable and emotionally distant with his wife and infant son, had a short temper, recurring nightmares, anxiety, hypervigilance in public, intrusive thoughts of being blown up when triggered by present day stimuli, and uncertainty about how to reintegrate into civilian life.  

VA treatment records dated in March 2009 reflect that the Veteran had no psychomotor agitation or retardation, and judgment was intact.  

The Veteran had a VA examination in May 2009.  He reported that his symptoms were stable since his return from service.  He stated that his relationship with his wife and child were improving, but headaches, mood swings, and irritability were not improving.  He reported persistent daily headaches that ranged in intensity from four to nine out of ten.  He stated that the pain was mostly on the left side of the head, at times throbbing, and at other times piercing.  He reported that this partially responded to Narpoxen.  He denied any associated visual auras or warnings.  He stated that the headaches were sometimes associated with nausea.  He reported that the pain could last for hours.  The examiner noted that the headaches resemble common migraine type or tension type headaches.  The Veteran reported occasional dizziness when he stood quickly.  He denied weakness or paralysis.  He stated that his sleep was disturbed, and that he only slept for four to five hours a night.  His wife noted that he was restless during sleep, but he was not agitated and did not yell or scream in his sleep.  He denied fatigue, malaise, mobility or balance problems.  He did not use any assistive device to walk.  He complained of mild memory impairment, and that he had to write down things to do or he would forget.  He did not seem to have cognitive problem of attention, concentration, or executive functions.  He stated that speech, swallowing, vision, taste, and smell function were normal.  He reported neck pain, and low-back pain with radiation to the left lower extremity and that he was told he had radiculopathy.  Bowel and bladder functions were normal.  He reported numbness and paresthesias at times in the left lower extremity.  He denied seizures, photophobia or phonophobia.  

Upon mental status examination, there was no apparent cognitive impairment.  The Veteran's pupils were three millimeters, reactive to light and accommodation directly and consensually.  Corneal reflexes were intact.  Extra ocular movements were intact vertically and horizontally.  His tongue was midline and there was no fasciculation.  His soft palate was symmetric.  Gag reflex was positive.  Visual fields on confrontation were full.  Facial sensations were intact at V1, V2 and V3 distributions bilaterally.  Neck range of motion was normal in all directions.  Cerebellar examination showed normal rapid alternating movements and finger nose finger movements.  Motor strength was 5 out of 5 in distal and proximal muscles in the upper and lower extremities.  There was no pronator drift.  There was no proximal or distal muscle atrophy.  Deep tendon reflexes were normal in the biceps, triceps and brachioradialis in the upper extremities, and normal in knee and ankle jerk for the Veteran's age.  Babinski's sign was negative.  There was no ankle clonus.  There was normal light touch, pain, position and vibration sense in the extremities.  The examiner stated that the Veteran seemed to have mild traumatic brain injury causing chronic headaches.  The examiner noted that he also had features of common migraine headaches, which was not uncommon at this age group, and the head injury in service could be a coincidental factor and is as likely as not responsible for the common migraine type headaches.   

In June 2009, the Veteran stated that he was constantly tired.  He reported that many days he became dizzy or wobbly while walking.  He stated that he had problems with blurry vision, especially when driving.  He reported that he found himself "spacing out" during conversations and had problems concentrating at some tasks at hand.  He stated that he had problems with stuttering.  He reported that he had problems forgetting names, addresses and phone numbers.  He stated that he had problems remembering his own cell phone number when someone asked.  He reported problems with his judgment.  He stated that he became overly aggressive since returning from service.  

The Veteran underwent another VA examination in May 2010.  The Veteran complained of memory problems and had a tendency to have to write things down.  He stated that he frequently had arguments with his wife about things she told him to do that he forgot.  The examiner noted that the Veteran's traumatic brain injury in November 2008 was mild-to-moderate, and the injury in September 2008 was mild.  The Veteran had headaches on a daily basis, which were left-sided for the most part, occasionally bilateral, radiating from the front to the back.  The headaches began in the mid-day, and lasted for two to three hours.  He described them as sharp, seven or eight out of ten on the pain scale.  He had no nausea or vomiting, flashing lights, or other autonomic sequelae.  He got occasional nausea and had some migrainous overtones, but the predominant picture of the headaches was a postconcussive type musculoskeletal headache.  He described vague, minimal lightheaded dizziness when he stood.  He denied vertigo.  He was not clinically orthostatic.  There was no pulse change or symptomatology in the office.  He described chronic sleep disturbance.  He woke up frequently at night, and tossed and turned trying to go back to sleep.  He had a mild sensation of being tired during the day.  He denied problems with balance or ambulation.  

He described his memory problems as moderate and reported trouble with concentration and attention.  He stated that he had difficulty with executive functions, planning, and organizing, problem solving, and prioritizing.  He had no speech or language problems on examination, but he stated that a few times a month he briefly, self-limited stuttered.  He reported chronic neck and back pain.  He had no bowel or bladder problems.  He described mood swings and depression.  He had no erectile dysfunction.  He had occasional vague numbness in the toes of his left leg if he held it in certain positions.  He reported a feeling of blurry vision at times.  He had chronic difficulty with hearing, frequently asking people to repeat themselves, and had chronic tenderness.  He had no problem with taste or smell.  He had no seizures.  He was hypersensitive to light, and it frequently triggered headaches.  

He had neurobehavioral symptoms of irritability and restlessness.  He had no signs of autonomic dysfunction.  There were no signs of endocrine dysfunction.  He described his symptoms as being stable.  Motor examination was five out of five in all groups.  There was normal strength, tone, and bulk.  Sensory was intact.  There was no definite sensory loss in the left lower extremity.  There was normal gait, no spasticity, and no cerebellar abnormalities.  He had a good tandem gait.  He had no autonomic difficulties.  Cranial nerves I through XII were intact.  There was no evidence of cognitive impairment.  Mini-mental status examination was intact, 30 out of 30.  Serial 7's were done quickly and accurately, without error.  There were no areas of neurologic skin disorder, endocrine dysfunction, and autonomic dysfunction.  There was incomplete and mild memory loss, such as having difficulty following conversation or recalling recent conversations, remembering names of new acquaintances, or finding words, often misplacing items, and attention, concentration, or executive functions, without objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  Orientation was always intact to person, place, time and situation.  Motor activity was intact and motor and sensory system was normal.  Examination showed no evidence of apraxia.  Visual spatial orientation was normal.  The Veteran demonstrated three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, family, and other close relationships, including intermittent mild lightheaded dizziness, mild-to-moderate headaches on a daily basis, requiring quiet and a dark room, tinnitus, frequent insomnia, hypersensitivity to light which would frequently bring on headaches.  

He had neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them, including irritability and restlessness.  He was able to communicate in spoken and written language, without difficulty.  Consciousness was normal.  The examiner diagnosed mild-to-moderate traumatic brain injury, post-traumatic headache syndrome, chronic neck and back pain, and subjective complaint of memory disturbance, without objective evidence on examination, more likely than not related to PTSD rather than TBI.  

The Veteran underwent a September 2010 PTSD examination.  He reported chronic, moderate to severe low back and neck pain.  He stated that he had frequent, moderate to severe headaches.  He reported frequent, moderate to severe sleep disturbance.  He stated that he had frequent, moderate irritability/anger, arguments with family, social isolation, depressed mood, decreased motivation, and impaired concentration and short-term memory.  He reported significant marital problems since military service.  He stated that he had a close relationship with his grandmother.  He reported that his closest friend was undergoing a course of rehabilitation for multiple trauma injuries due to a motorcycle accident.  

Upon examination, the Veteran was restless, fatigued, and tense.  Speech was spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative and attentive.  Affect was constricted.  Mood was anxious and depressed.  He was easily distracted and had a short attention span.  He was not able to do serial 7's or spell a word forward and backward.  He reported significant problems with his attention and concentration.  Orientation was intact to person, time, and place.  Thought process was unremarkable.  He reported frequent worrying.  He had no delusions.  He understood the outcome of behavior.  He had auditory hallucinations, although they were not persistent.  He had inappropriate behavior, including significant anger problems, with frequent arguing, as well as episodes of damaging property.  He denied obsessive/ritualistic behavior.  He denied panic attacks and suicidal or homicidal thoughts.  He had fair impulse control.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Remote memory was normal.  Recent and immediate memory were mildly impaired.  He reported frequent short-term memory problems.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  Onset of symptoms were chronic.  The examiner diagnosed PTSD, depressive disorder not otherwise specified, and alcohol abuse, and assigned a GAF score of 55.  The examiner stated that PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work, and mood.  The examiner stated that there was reduced reliability and productivity due to PTSD symptoms.  

VA treatment records dated on January 20, 2011 reflect that the Veteran had short and long term memory loss.  On January 26, 2011, headaches were at a pain level of seven to eight out of ten, and the Veteran got headaches three to four times a week, with sharp pain.  Pain was localized to parietal area, left greater than right side.  Pain was non-radiating, the Veteran had no nausea and vomiting, and he had increased light sensitivity.  He had a history of dizziness when he had headaches.  Pain was worse with sounds, noise, and bright light.  VA treatment records dated in March 2011 reflect that the Veteran was alert and oriented.  He did not show signs of psychomotor agitation or psychomotor depression.  Speech was spontaneous with normal rate, rhythm, volume and good articulation.  Thought process was linear, logical and goal directed.  VA treatment records dated on January 31, 2011 reflect that the Veteran reported left-sided headaches, but that once in a while there was right-sided headache pain that was a "piercing" type of pain in his temporal areas that can be associated with blurry vision, nausea (without regurgitation), and photophobia.  He stated that the headache pain typically averaged "7 to 8," and he had such headaches "a couple times a week."  

On April 20, 2011, the Veteran was assessed with chronic post traumatic headaches that are tension-type in nature and may well partially be exacerbated by chronic insomnia.  The headaches were found to be disabling and prostrating in nature.  VA treatment records dated on April 20, 2011 reflect that the Veteran complained of mild dizziness which happened when he stood up from a sitting position and lasted for a few seconds.  He reported mild balance problems, stating that he got "wobbly at times and on occasion he has to hold on to the rail when he goes up stairs."  He stated that he had moderate daily headaches which lasted sometimes from minutes to hours.  Nausea and blurred vision were associated with the headaches.  He reported that pain was behind the eyes and was a sharp shooting pain which was six out of ten at times, maybe three times a week and a three to four out of ten daily.  He stated that, when he got headaches, he is able to "push through it" and do his daily activities.  He reported mild photophobia which occurred daily, and that he had to wear sunglasses.  He stated that he had moderate sleep issues, waking up two to three times a night, and that it took him two to three hours to fall back asleep.  He reported that he got four to six hours of sleep a night on average.  The Veteran was assessed with psychophysiological insomnia, postconcussion syndrome, and chronic, post-traumatic headache.  The headaches were tension-type in nature and were not disabling/prostrating.  

At a December 15, 2011 VA examination, the Veteran reported little socialization with friends, and that most of his socialization occurred through social networks on the computer.  He stated that he separated from his first wife in September 2010 and was going through the process of a divorce.  He stated that his son continued to live with his wife.  He reported that he was involved in another relationship with a woman with whom he had been living with for the past month.  He denied history of suicide attempts or violence/assaultiveness.  

Upon examination, his psychomotor and speech were unremarkable.  His attention was intact.  Affect was constricted.  Mood was anxious, depressed, and labile.  Attention was intact.  He was not able to do serial 7's or spell a word forward and backward.  He was oriented to person, time, and place.  Thought process and thought content were unremarkable.  He had no delusions or hallucinations.  He understood the outcome of his behavior.  He had no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or presence of homicidal or suicidal thoughts.  He had fair impulse control and no episodes of violence.  He had ability to maintain minimum personal hygiene.  He had no problem with activities of daily living.  Remote, recent and immediate memory were normal.  The examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner noted that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, and mood.  

The Veteran stated that his headaches had not changed in frequency and intensity over the last few years.  He reported that the headaches started in the left side of the head, and then radiated from the front to the back of the head.  He stated that the headaches were described as sharp and continuous.  He graded the headaches at four to eight out of ten.  He stated that he could become a little nauseous when headaches got severe.  He denied photobia or sonophobia.  He reported some mild dizziness with the headaches sometimes.  He stated that the headaches lasted two to three hours at most.  He reported that the headaches generally occurred more in the afternoon.  He stated that he probably had one headache every other day.  He reported isolated dizziness sometimes without vertigo.  

He denied weakness or paralysis.  He reported difficulty in going to sleep.  He stated that he had difficulty going back to sleep if he was awakened.  He reported difficulty in attention, motivation, and concentration.  He stated that he forgot things to do around his household at times.  He reported generalized fatigue most of the time.  He denied malaise, mobility problems, and ambulatory problems.  He reported complaints of mild memory problems which included difficulty in concentration, attention, forgetting things to do in the household.  He stated that he had decreased speed of information processing.  He denied problems with judgment, decision-making, self-monitoring, organizing, prioritizing, goal setting and flexibility in changing actions when they were not productive.  He complained of some stuttering occasionally.  He denied speech or swallowing problems.  He denied bowel or bladder incontinence.  He reported mood swings, anxiety and depression.  He stated that he had occasional numbness and tingling which radiated from the low back area to the posterior aspect of the left lower extremity all the way down to the left foot.  He denied blurred or double vision.  He stated that smell and taste were normal.  There was no history of any seizures.  There was no photophobia or sonophobia.  At times, he was occasionally irritable or restless.  He stated that he was employed in a temporary position.  He reported that chronic headaches, low back pain, and depression made it difficult for him to keep a steady job.  

Upon physical examination, the Veteran was awake, alert, and oriented to time, place and person.  Remote and present memory were intact.  Speech was fluent.  He could read, write, repeat words and sentences without any difficulty.  He could name objects and colors without difficulty.  There was no apparent aphasia.  Pupils were three to four millimeters bilaterally and reactive to light and accommodation.  Extra ocular movements were adequate.  The Veteran had bilateral corneal and gag reflexes.  There was no facial asymmetry.  Facial sensation was intact.  Funduscopic examination did not reveal any papilledema, any hemorrhage or any exudates.  Tone and bulk in both upper and lower extremities were normal.  The strength in both upper and lower extremities were five out of five.  There was no spasticity, no tremors, and no asterixis noted.  Pain, touch, temperature, pinprick, vibration and position sense were grossly intact.  The Veteran was able to do the finger to nose examination and rapid alternating movement examination bilaterally without any difficulties.  Heel-to-shin examination was normal bilaterally.  The Veteran was able to do the tandem gait, walk on his heels and toes without any difficulty.  Romberg was negative.  

Reflexes in the upper and lower extremities were 1+ bilaterally.  Plantars were both downgoing.  The Veteran had difficulty in concentration, attention, and forgot things easily.  He misplaced things at times.  Judgment was normal.  Social interaction was appropriate.  The examiner noted that, although the Veteran lived alone and was on the computer most of the time, he had a steady girlfriend.  He was separated from his wife and was undergoing a divorce.  He has a son.  Orientation was normal.  There was no motor or sensory impairment.  Visual spatial orientation was normal.  Headaches, chronic low back pain, memory problems, and decreased attention at times interfered with his day-to-day life.  The Veteran did not have any communication problem.  The Veteran was completely conscious.  The examiner diagnosed mild-to-moderate TBI, postconcussive headaches/chronic headaches related to TBI, and mild cognitive impairment which included decreased attention/decreased concentration/forgetfulness related to TBI.  

VA treatment records dated in March 2012 reflect that the Veteran had short term memory disturbances.  

The Veteran underwent another VA examination in September 2012.  He was casually but appropriately dressed with grooming and hygiene adequately attended.  He reported that headaches were confined mainly to the left side of the head but sometimes involved the right side also.  Generally headaches started on the left frontal area and were referred to the left occipital area.  Sometimes the headaches involved the left eye or both eyes.  Headaches were described as constant pressure-like headaches which became sharp as they became severe.  The headaches were graded as four out of ten at its minimum, and eight out of ten at its maximum.  As the headaches got severe, there could also be some mild photophobia, mild dizziness, no sonophobia, mild nausea, and no vomiting.  He had no blurred vision or double vision.  Headaches could last from one to two hours at its minimum, and six to eight hours at maximum.  He stated that he had at least four to five headaches a week.  He reported that he was totally incapacitated and could not function or do any work at all when he got headaches.  

He reported decreased attention/concentration, irritability, verbal aggression, impulsivity, lack of motivation and moodiness.  He stated that he was not working.  He stated that headache pain included constant head pain, pain localized to the left side of the head, pain on both sides of the head, and pain worsened with physical activity.  During headaches, he reported nausea and occasional sensitivity to light.  He stated that the location of typical head pain was left side of head, both sides of head, and the pain may affect one eye or both eyes at times.  He reported characteristic prostrating attacks of migraine headache pain which occurred more frequently than once per month.  He stated that he had very frequent prostrating and prolonged attacks of migraine headache pain.  

Upon mental status examination, recent and remote memory were intact.  The Veteran had a highly anxious and dysphoric mood with congruent affect.  Affect was blunted and restricted throughout the examination.  Speech was logical, goal directed.  There was no evidence of a well-systematized delusional belief system; however, the Veteran reported that at times his hypervigilance became so excessive that he felt full blown paranoia.  He denied experiencing any perceptual disturbances including auditory or visual hallucinations.  Attention and concentration were intact.  Insight appeared fair.  He adamantly denied any current homicidal or suicidal ideation.  The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Veteran had a complaint of mild memory loss, such as difficulty following a conversation, recalling recent conversations, remembering the names of new acquaintances, difficulty finding words, decreased attention/concentration, and decreased executive functions without objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual-spatial orientation was normal.  The Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships.  These included intermittent dizziness, daily mild to moderate headaches, tinnitus, and hypersensitivity to light.  The Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  He had migraine headaches related to a TBI.  He had no scars related to TBI.  He had no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

The examiner noted that the Veteran was totally incapacitated when he had a headache.  He could not function at all and he could not do any sort of work.  The examiner diagnosed mild-to-moderate TBI, and posttraumatic headaches/postconcussive headaches, which at least as likely as not rendered the Veteran unable to secure and maintain substantially gainful employment.  The examiner noted that the Veteran had at least four to five headaches a week, some lasting one to two hours, some lasting six to eight hours.  The examiner stated that the Veteran was totally incapacitated and could not function or work at all when he had a headache.  

TBI

Criteria & Analysis

Initially, the Board notes that the Veteran filed his claim in December 2008.  A May 2009 rating decision granted service connection for TBI with an evaluation of 10 percent effective December 19, 2008 under DC 8045.  

The Veteran seeks a higher rating for his service-connected residuals of a brain concussion.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5); A veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  

The Board has considered the medical and lay evidence of record and finds that an evaluation in excess of 10 percent for TBI is not warranted.  Specifically, the Board find complaints of mild impairment of memory, attention, concentration, or executive functions, as well as three or more subjective symptoms that mildly interfere with work, and one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both, but do not preclude them, reflective of level 1 facet scores.  For example, the September 2012 VA examiner found a complaint of mild memory loss without objective evidence on testing, three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships, and one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Board finds normal judgment, appropriate social interaction, always oriented to person, place, time, and situation, normal motor activity, normal visual spatial orientation, ability to communicate by spoken or language and to comprehend spoken and written language, reflective of level 0 facet scores, as well as normal consciousness reflective on an inapplicable facet score.  For example, the September 2012 VA examiner found appropriate social interaction, always oriented to person, place, time, and situation, normal motor activity, normal visual spatial orientation, and normal consciousness.  Moreover, although the Veteran at times complained of problems with judgment, he was found to have normal judgment in March 2009 and September 2012, and he denied problems with judgment in December 2011.  Additionally, although the Veteran has reported some stuttering, he was found to have ability to communicate by spoken or language and to comprehend spoken and written language in September 2012.  

Notably, the Veteran has been diagnosed with PTSD and a headache disorder.  Under 38 C.F.R. § 4.124a, emotional/behavioral symptoms are to be rated separately under § 4.130 for rating mental disorders rather than under § 4.124a.  Similarly, the Veteran's headaches are separate evaluated under Diagnostic Code 8100.  As the highest facet assigned is level 1 for a complaint of mild impairment of memory, attention, concentration, or executive functions, but without objective evidence on testing, as well as three or more subjective symptoms that mildly interfere with work, and one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both, but do not preclude them, a 10 percent rating as currently assigned is the highest rating warranted.  A higher, 40 percent, rating is not warranted because none of the residuals of the service-connected TBI result in a level 2 impairment.  Thus, an evaluation in excess of 10 percent is not warranted. 

The Veteran already receives separate compensable ratings for his tinnitus, hearing loss, and low back disability with left lower extremity radiculopathy.  Thus, the Board concludes that the severity of the Veteran's TBI residuals has been fully contemplated by the 10 percent rating.  In sum, the evidence of record does not show that the Veteran's TBI warrants more than a 10 percent disability rating under DC 8045 (2013).  As the preponderance of the evidence is against the claim for a higher rating than those assigned, there is no further doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Additional Considerations for TBI

The Veteran also submitted written statements discussing the severity of his service-connected TBI disability.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report his increased TBI symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased TBI symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the (V)eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of additional increased TBI symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, entitlement to a rating in excess of 10 percent for TBI is not warranted.

PTSD

Criteria & Analysis

In an April 2009 rating decision, service connection for PTSD was granted and a 30 percent disability rating was assigned effective December 19, 2008 under DC 9411.  The Veteran is currently assigned a 50 percent disability rating effective July 29, 2010, a 100 percent disability rating effective January 2011, a 50 percent disability rating effective April 1, 2011, and a 70 percent disability rating effective August 17, 2012.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has noted various GAF scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

Prior to July 29, 2010 

The Board finds that the Veteran's overall disability picture and symptomatology, taken as a whole and in combination with the objective mental status examination, did not more nearly approximate a rating in excess of 30 percent under the General Rating Formula, as his symptoms were not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity. 

The Veteran's PTSD results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Board notes that the Veteran had impairment of short- and long-term memory, as well as disturbances of motivation and mood.  However, the preponderance of the evidence does not show other characteristics of a 50 percent rating, including flattened affect, circumstantial, circumlocutory, or stereotyped speech, and panic attacks more than once a week.  For example, in January 2009 the Veteran had constricted affect, speech was unremarkable and he denied panic attacks.  Additionally, the preponderance of the evidence does not show impaired judgment or abstract thinking, as the Veteran had unremarkable thought process in January 2009 and normal judgment in May 2010.  Moreover, the preponderance of the evidence does not show difficulty in maintaining effective work and social relationships.  For example, in May 2010, the Veteran had appropriate social interaction.  Additionally, the Veteran reported in January 2009 that he had a good, albeit conflicted, relationship with his wife, and in May 2009 he stated that his relationship with his wife and child were improving.   

The Board notes that the January 2009 VA examiner provided the confusing statements that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school; as well as reduced reliability and productivity.  Additionally, the GAF score of 65 assigned by the January 2009 VA examiner indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  Thus, the Board assigns limited probative value to the January 2009 VA examiner's findings with regard to occupational and social impairment, as these findings are confusing and contradicted by the GAF score assigned by the January 2009 examiner.  

The evidence also shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including irritability and recurring nightmares.  However, the symptoms listed in the criteria for a 30 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan. 

The Board finds that the Veteran's symptoms and functional impairment are in the mild range, and are best represented by a 30 percent rating.  Likewise, the Veteran's PTSD results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the preponderance of the evidence is against a finding that the Veteran's psychiatric symptomatology related to his PTSD is of a severity to produce occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.

From July 29, 2010 to December 14, 2011

The Board finds that the Veteran's overall disability picture and symptomatology, taken as a whole and in combination with the objective mental status examination, did not more nearly approximate a rating in excess of 50 percent under the General Rating Formula, as his symptoms were not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

During the appeal period the preponderance of the evidence does not show characteristics of a 70 percent rating, including obsessional rituals or spatial disorientation.  For example, in September 2010, he denied obsessive/ritualistic behavior and orientation was intact to person, time, and place.  The preponderance of the evidence did not show intermittently illogical, obscure, or irrelevant speech, or neglect of personal appearance and hygiene.  For example, in September 2010, speech was spontaneous, clear, and coherent and he was able to maintain minimum personal hygiene.  Moreover, the evidence does not show impaired impulse control, as the Veteran had fair impulse control in September 2010.  The preponderance of the evidence does not show near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, nor does it show suicidal ideation.  For example, in September 2010, he denied panic attacks and suicidal thoughts, and had no problems with activities of daily living.  

As for difficulty in adapting to stressful circumstances (including work or a worklike setting), the September 2010 VA examiner noted that the Veteran had deficiencies in work, but did not go so far as to find that the Veteran had difficulty in adapting to stressful circumstances.  Thus, the evidence does not show difficulty in adapting to stressful circumstances (including work or a worklike setting). 

The evidence also shows that, while the Veteran had some difficulty establishing and maintaining effective relationships during the appeal period, he was not unable to do so.  The Veteran's most significant relational difficulty was with his spouse, as he separated from her in September 2010.  Although the Veteran had some difficulty maintaining an effective relationship with his spouse, and reported little socialization, he reported in September 2010 that he had a close relationship with his grandmother and that he had a close friend.  Therefore, the Board finds that he does not have an inability to establish and maintain effective relationships.

The evidence also shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including decreased motivation, and startling easily.  However, the symptoms listed in the criteria for a 50 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan. 

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In September 2010, the Veteran was assigned a GAF score of 55.  This GAF score indicates moderate symptoms.  

The Board finds that the Veteran's symptoms and functional impairment are in the moderate range, and are best represented by a 50 percent rating.  Thus, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's PTSD results in serious or major symptomatology.  Likewise, the Veteran's PTSD results in no more than occupational and social impairment with reduced reliability and productivity.  Thus, the preponderance of the evidence is against a finding that the Veteran's psychiatric symptomatology related to his PTSD is of a severity to produce occupational and social impairment with deficiencies in most areas as required for a 70 percent rating.

Since December 15, 2011

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling under the schedular criteria set forth in Diagnostic Code 9411.  As of December 15, 2011, the Veteran has had occupational and social impairment, with deficiencies in most areas.  For example, at the December 15, 2011 VA examination, the Veteran reported little socialization with friends, and that he was going through the process of a divorce.  Moreover, the examiner stated that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, and mood.  Resolving all doubt in favor of the Veteran, the Board finds that a 70 percent rating since December 15, 2011 is warranted for PTSD.  

However, the Board finds that the preponderance of the evidence is against a finding that his psychiatric symptomatology related to his PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  For example, the September 2012 VA examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to work or a worklike setting, which does not reflect total occupational and social impairment.  

In September 2012, the Veteran had three or more subjective symptoms that mildly interfered with instrumental activities of daily living.  Thus, the Veteran has had an intermittent inability to perform activities of daily living.  However, the evidence does not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  For example, at the September 2012 VA examination, he denied any hallucinations and was oriented to person, time, place, and situation.  In terms of grossly inappropriate behavior, in September 2012, the Veteran's social interaction was routinely appropriate.  Additionally, with regard to persistent danger of hurting self or others, he denied homicidal or suicidal ideation at the September 2012 VA examination.  Moreover, the September 2012 VA examiner noted that recent and remote memory was intact, and the Veteran had mild memory loss.  Thus, the preponderance of the evidence is against a finding that the Veteran's psychiatric symptomatology related to his PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating. 

Headaches

Criteria & Analysis

The Veteran currently receives a 50 percent disability rating for post traumatic headaches, effective August 17, 2012 under DC 8100.  Under that Diagnostic Code, migraine headaches are rated as 50 percent disabling if there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A disability rating of 50 percent is the maximum disability rating assignable under Diagnostic Code 8100.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

As noted above, the Veteran reported persistent daily headaches that could last for hours in May 2009.  In May 2010, the Veteran continued to report daily headaches.  In April 2011, the headaches were noted to be prostrating in nature.  In September 2012, the Veteran reported that headaches could last from one to two hours at its minimum, and six to eight hours at maximum.  He stated that he had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the Veteran was totally incapacitated when he had a headache and could not function at all or do any sort of work.  

As the Veteran has competently and credibly continued to report having very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 disability rating is warranted for the entire period on appeal, i.e., since December 19, 2008.  Because the Veteran is already assigned the maximum assignable disability rating under Diagnostic Code 8100, a disability rating in excess of 50 percent for the Veteran's service connected posttraumatic headaches is not feasible under rating criteria for evaluating migraine.  Diagnostic Code 8100 provides the most appropriate basis for evaluation of the Veteran's headaches disability, and there are no other codes providing a more appropriate basis that would provide for a disability rating in excess of 50 percent.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the schedular criteria reasonably describe the Veteran's service-connected TBI, PTSD and headaches.  Moreover, there is evidence that the Veteran's PTSD is productive of occupational and social impairments, which are contemplated by the rating presently assigned and the applicable rating criteria.  Furthermore, although the Veteran reported that he was hospitalized for a mental disorder, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

TDIU

Criteria & Analysis

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran is in receipt of a combined 100 percent schedular rating since August 17, 2012.  The Veteran, however, has an 80 percent combined schedular rating effective December 19, 2008, and as such his disabilities satisfy the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) (2013) throughout the appeal. 

As noted above, at the September 2012 VA examination, the examiner noted that the Veteran's headaches at least as likely as not rendered him unable to secure and maintain substantially gainful employment.  Given the impairments stemming from the Veteran's service-connected headaches, and in light of the September 2012 VA examination opinion, and given that he was not employed prior to August 17, 2012, and indeed applied for disability benefits from the Social Security Administration (SSA), the Board finds that the criteria for a TDIU due to service-connected disabilities have been met.  In reaching this determination, the Board notes that the Federal Circuit recently held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).


ORDER

A rating in excess of 10 percent for TBI is denied. 

Subject to the law and regulations governing payment of monetary benefits, effective December 19, 2008, a rating of 50 percent for headaches is granted.  

For the period prior to July 29, 2010, a rating in excess of 30 percent for PTSD is denied.  

For the period from July 29, 2010 to December 14, 2011, a rating in excess of 50 percent for PTSD is denied.  

Subject to the law and regulations governing payment of monetary benefits, for the period since December 15, 2011, a rating of 70 percent for PTSD has been granted.  

Subject to the law and regulations governing payment of monetary benefits, prior to August 17, 2012, a TDIU is granted.  


REMAND

The Board finds additional development is required before the issues of initial evaluation of the service-connected bilateral hearing loss disability and TDIU, due to headaches alone, may be adjudicated.

The Veteran had a VA audiological evaluation in May 2010 in which the audiologist in effect recorded the audiometric findings but provided very little discussion about the functional impairment actually caused by the Veteran's hearing loss.  The examiner noted that the Veteran denied significant changes to his medical history since his previous VA audiological evaluation.  However, the examiner provided no discussion of the Veteran's subjective complaints.  The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Because the May 2010 examination report is insufficient under Martinak, remand is required at this point.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is currently in effect for headaches rated at 50 percent.  Service connection is also in effect for PTSD rated at 70 percent, left renal calculi with hydronephrosis rated at 30 percent, low back rated at 20 percent, tinnitus rated at 10 percent, TBI rated at 10 percent, left lower extremity radiculopathy rated at 10 percent, and hearing loss rated at zero percent.  

As noted above, TDIU due to service-connected disabilities is granted and the September 2012 VA examiner noted that the Veteran's headaches at least as likely as not rendered him unable to secure and maintain substantially gainful employment.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU, based on headaches alone.  As the headaches are rated 50 percent disabling, the minimum percentage requirements for TDIU, based on headaches alone, set forth in 38 C.F.R. § 4.16(a) are not met.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran was "ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO did not submit the Veteran's TDIU claim, based on headaches alone, to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that the RO can do so.

Lastly, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611  (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms, as well as the impact of his headaches on his ability to work.  The Veteran should also be invited to submit any employment records that might substantiate his claim.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain relevant records for the Veteran from the VA Medical Center in Wilkes-Barre dated since January 2013. 

3.  After associating any pertinent, outstanding records, the Veteran should be afforded an audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed and the results should be reported.  The examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  The examiner should provide a complete rationale for all opinions provided. 

4.  Refer the TDIU claim, based on headaches alone, to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).

5.  Then readjudicate the issues on appeal, to specifically include a determination of whether referral for extraschedular evaluation for bilateral hearing loss is warranted.  If the benefits sought on appeal are not granted in full, furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


